Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered June 28, 1989, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*477The defendant contends that the court erred in refusing his request to charge the affirmative defense to felony murder (see, Penal Law § 125.25 [3]). We disagree. There was no reasonable view of the evidence which established the elements of the defense (see, Penal Law § 125.25 [3]; People v Fells, 121 AD2d 394; People v Alston, 104 AD2d 653, 654). Moreover, the defendant admitted on cross-examination that he knew that another, as then unapprehended participant, had been armed. Hence, he does not satisfy the statutory criteria set forth in Penal Law § 125.25 (3) (c).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 83).
We have examined the defendant’s remaining contentions and find them to be without merit (see also, People v Burch, 188 AD2d 479 [decided herewith]). Bracken, J. P., Lawrence, Eiber and Miller, JJ., concur.